Citation Nr: 0941438	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  02-06 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for kidney infections 
and spasms, claimed as secondary to service-connected 
residuals of a perforated right kidney.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a perforated right kidney.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to 
January 1965.

These matters are before the Board on appeal from April 1997 
and May 2000 rating decisions issued by the Medical and 
Regional Office (RO) Center of the Department of Veterans 
Affairs (VA) located in Fargo, North Dakota.

This case was previously before the Board in August 2008 and 
was remanded for additional development.

The Veteran was afforded a hearing before the Board in August 
2002, before a Veterans Law Judge (VLJ) that is no longer 
employed by the Board.  In March 2006 the Board advised the 
Veteran by letter that the law requires that the VLJ who 
conducts a Board hearing on appeal must participate in any 
decision on that appeal. 38 C.F.R. § 20.707.  In April 2006 
the Veteran declined the offer for another hearing.


FINDINGS OF FACT

1.  Competent medical evidence fails to demonstrate that 
kidney infections and spasms are etiologically related to, or 
chronically aggravated by, service or service-connected 
residuals of a perforated right kidney.

2.  Throughout the rating period on appeal, the Veteran's 
residuals of a perforated right kidney has been manifested by 
complaints of right flank pain with no limitation of function 
of the part affected.


CONCLUSIONS OF LAW

1.  Kidney infections and spasms were not incurred in or 
aggravated by active service, and are not proximately due to, 
or chronically aggravated by, service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  The criteria for an initial rating in excess of 10 
percent for residuals of a perforated right kidney have not 
been met at any time during the rating period on appeal.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (prior to and from August 
30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the April 1997 rating decision granted service connection 
for the Veteran's residuals of a perforated kidney, that 
claim is now substantiated.  As such, the filing of a notice 
of disagreement as to the disability rating assigned does not 
trigger additional notice obligations under 38 U.S.C.A. § 
5103(a). 38 C.F.R. § 3.159(b)(3) (effective May 30, 2008) per 
73 Fed. Reg. 23353 to 23356 (April 30, 2008).  Rather, the 
Veteran's appeal as to the disability rating assigned 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the Veteran 
of what is necessary to obtain the maximum benefits allowed 
by the evidence and the law.  The Board observes that as for 
rating the Veteran's disability on appeal, the relevant 
criteria have been provided to the Veteran, including in a 
June 2007 statement of the case, a November 2008 VCAA notice 
letter, and a March 2009 supplemental statement of the case.

As for the issue of entitlement to service connection for 
kidney infections and spasms, by correspondence dated in 
November 2008 the Veteran was informed of the evidence and 
information necessary to substantiate the claim, the 
information required of him to enable VA to obtain evidence 
in support of the claim, the assistance that VA would provide 
to obtain evidence and information in support of the claim, 
and the evidence that should be submitted if there was no 
desire for VA to obtain such evidence.  In November 2008 VA 
provided the Veteran notice on effective date and disability 
rating elements.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

While complete VCAA notice in this case (as to the service 
connection issue) was not provided prior to the initial AOJ 
adjudication, notice was provided by the AOJ prior to the 
transfer of the case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Further, a VCAA timing defect can be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim.  The claim has been readjudicated 
and the Veteran has been provided with every opportunity to 
submit evidence and argument in support of the claim.  
Therefore, the Board finds that the notice requirements of 
the VCAA are satisfied.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA medical records.  As for the issue 
of entitlement to service connection for kidney infections 
and spasms, an examination is not necessary as the evidence 
of record contains sufficient competent medical evidence 
(statements and findings from August 1997, July 2004, and 
January 2006 VA examiners) to decide that claim.  As for the 
issue of entitlement to an initial rating in excess of 10 
percent for residuals of a perforated right kidney, the Board 
finds that such an examination is not necessary to decide 
this claim as the evidence of record contains sufficient 
competent medical evidence to decide the claim.  In this 
regard, the Board notes that the claims file contains recent 
VA records that contained a "review of systems" portion.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claim.

I.  Service connection for kidney infections and spasms, 
claimed as secondary to service-connected residuals of a 
perforated right kidney.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for calculi of the kidney may be presumed, 
subject to rebuttal, to have been incurred or aggravated in 
service, if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. § 3.307, 3.309.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, was amended 
during the pendency of this claim and appeal.  The current 38 
C.F.R. § 3.310(b) sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which version favors the claimant.

Prior to October 10, 2006, secondary service connection may 
be granted for a disability, which is proximately due to, the 
result of, or aggravated by, an established service-connected 
disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 
(1995).  Secondary service connection includes instances in 
which an established service-connected disorder results in 
additional disability of another condition by means of 
aggravation.  Allen.

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

In April 1997 the Veteran was granted service connection for 
residuals of a perforated right kidney.  The Veteran asserts 
that he has kidney infections and spasms related to his 
service-connected residuals of a perforated right kidney.

The Board finds that the competent medical evidence fails to 
demonstrate that the Veteran has any kidney infections or 
spasms related to his service-connected perforated kidney 
disability.  No healthcare professional (including the August 
1997, July 2004, and January 2006 VA examiners) have 
identified any kidney infections or spasms as being related 
to the Veteran's service-connected perforated kidney 
disability.  In fact, the Board can find no evidence of any 
chronic kidney infections or spasms, let alone any related to 
the service-connected residuals of a perforated kidney.  
While not doubting that the Veteran believes he has such 
symptoms, no medical healthcare professional has linked such 
symptoms to service-connected perforated kidney disability.

As for direct service connection, service medical records 
reveal no diagnosis or findings related to kidney disability, 
and the Veteran has not asserted otherwise.  There are no 
contemporaneous treatment records or other documented 
evidence of any findings or treatment for kidney problems in 
service or within one year subsequent to service separation, 
and there is no medical opinion causally relating that 
disability to his military service.  As such, service 
connection for the disability on appeal on a direct basis is 
not warranted.

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., experiencing or observing right flank 
pain during or after service).  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 
(2005).  Further, under certain circumstances, lay statements 
may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, 
susceptible of lay observation.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Here, however, as the Veteran 
simply does not have the necessary medical training and/or 
expertise, he is not competent to opine as to whether he has, 
or has developed, chronic disability as a result of his 
service-connected disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a favorable determination.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Initial rating in excess of 10 percent for residuals of 
a perforated right kidney.

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

An April 1997 rating decision granted the Veteran service 
connection for residuals of removal of a small piece of 
kidney (perforated right kidney), pursuant to 38 U.S.C.A. 
§ 1151.  The Veteran was awarded a noncompensable rating, 
effective October 23, 1996, the date of the receipt of his 
claim.  In a November 1997 Hearing Officer's decision, the 
Veteran was awarded a 10 percent rating (under Diagnostic 
Code 7804), effective October 23, 1996, for his service-
connected residuals of a perforated right kidney.  The 10 
percent rating assigned by the RO recognized that the Veteran 
had right flank pain and rated his disability as analogous to 
a painful scar.

Under the law as in effect prior to August 30, 2002, 
Diagnostic Codes 7803 and 7804 provided a 10 percent rating 
(the maximum allowed under these diagnostic codes) for scars 
which were superficial, tender and painful on objective 
demonstration or for superficial scars which were poorly 
nourished, with repeated ulceration.  Further, a disability 
evaluation of 10 percent or more could be assigned under 
Diagnostic Code 7805, which provided for an evaluation of 
scars based upon limitation of function of the part affected.

Effective August 30, 2002, Diagnostic Code 7805, a provision 
which could offer a rating in excess of 10 percent, provides 
for rating scars on limitation of function of the affected 
part.

In October 1996 the veteran underwent a liver biopsy.  It was 
later determined that the Veteran had a small piece of his 
kidney removed as well at the time of the liver biopsy.

At an August 1997 VA examination, the Veteran complained of 
increased kidney pain.  Examination revealed that the veteran 
had right flank pain.  The diagnosis was history of liver 
biopsy with inadvertent right kidney puncture with 
retroperitoneal bleed, and residual right flank pain.

A July 2004 VA record noted that the Veteran denied flank 
pain.  A July 2008 VA review of systems noted no complaints 
related to the Veteran's perforated right kidney, and a 
November 2008 VA primary care clinician noted revealed that 
the Veteran complained of abdominal pain.

The Board here notes that the evidence reveals that the 
Veteran's service-connected disability is essentially 
manifested by complaints of right flank pain.  The evidence 
of record does not show that the Veteran's right flank pain 
results in any limitation of function or motion of any 
affected part.  As such, a rating in excess of 10 percent 
under Diagnostic Code 7805, prior to or after August 30, 
2002, is not warranted.

The Board notes that effective October 23, 2008, the portion 
of the Rating Schedule pertaining to the rating of skin 
disorders (38 C.F.R. § 4.118) was revised.  The Board notes 
that the amendments only apply, however, to applications for 
benefits received on or after October 23, 2008. 73 Fed. Reg. 
54, 708 (Sept. 23, 2008).  While the Veteran can request a 
review under these new clarified criteria, the Veteran has 
not requested such a review.  As such, the amended regulation 
diagnostic code criteria are not for consideration in this 
appeal.

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he observes or experiences; for example, 
he is competent to report that he experiences right flank 
pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
The Board finds the Veteran to be credible in his reports of 
the symptoms he experiences.  However, as with the medical 
evidence of record, the Veteran's account of his 
symptomatology describes a rating consistent with the 10 
percent rating he is currently assigned.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a favorable determination.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board 
finds that the Veteran's service-connected perforated right 
kidney disability is not so unusual or exceptional in nature 
as to render his schedular rating inadequate.  The Veteran's 
disability has been evaluated under the applicable diagnostic 
code that has specifically contemplated the level of 
occupational impairment caused by his disability.  The 
evidence does not reflect that the Veteran's residuals of a 
perforated right kidney disability, alone, has caused marked 
interference with employment or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Therefore, referral for assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

Service connection for kidney infections and spasms, claimed 
as secondary to service-connected residuals of a perforated 
right kidney, is denied.

An initial rating in excess of 10 percent for residuals of a 
perforated right kidney is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


